      Case 2:18-cv-08459-JEM Document 10 Filed 11/16/18 Page 1 of 3 Page ID #:52



 1   Peter R. Afrasiabi (Bar No. 193336)
 2   Email: pafrasiabi@onellp.com
     ONE LLP
 3   4000 MacArthur Blvd.
 4   East Tower, Suite 500
     Newport Beach, CA 92660
 5   Telephone: (949) 502-2870
 6   Facsimile: (949) 258-5081
 7   Oscar M. Orozco-Botello (Bar No. 313104)
 8   Email: oobotello@onellp.com
     ONE LLP
 9   9301 Wilshire Blvd.
10   Penthouse Suite
     Beverly Hills, CA 90210
11   Telephone: (310) 866-5157
12   Facsimile: (949) 943-2085
13   Attorneys for Plaintiff
14   MICHAEL STILKEY
15
                                UNITED STATES DISTRICT COURT
16
                               CENTRAL DISTRICT OF CALIFORNIA
17
                                     WESTERN DIVISION
18
19   MICHAEL STILKEY, an individual,            Case No. 2:18-cv-08459-JEM
20                                              Hon. John E. McDermott
                  Plaintiff,
21
           v.                                   STIPULATION TO EXTEND TIME FOR
22                                              DEFENDANT YELP, INC. TO
23   YELP, INC., a Delaware Corporation; and    RESPOND TO INITIAL COMPLAINT
     DOES 1 through 10, inclusive,              BY NOT MORE THAN 30 DAYS
24
                  Defendants.                   Complaint Served:      October 3, 2018
25                                              Current Response Date: November 26, 2018
                                                New Response Date:     December 26, 2018
26
27
28

        STIPULATION TO EXTEND TIME FOR DEFENDANT TO RESPOND TO INITIAL COMPLAINT
      Case 2:18-cv-08459-JEM Document 10 Filed 11/16/18 Page 2 of 3 Page ID #:53



 1         Defendant Yelp, Inc. (“Defendant”) was served with the Summons and Complaint in
 2   this matter on October 3, 2018;
 3         Plaintiff Michael Stilkey (“Plaintiff”) (collectively, “the Parties”) has agreed to
 4   extend the deadline for Defendant to respond to the complaint in this action by not more
 5   than 30 days;
 6         Defendant has requested one previous extension of time; and
 7         The Parties are engaged in active settlement discussions and are confident that the
 8   matter will settle shortly.
 9         ACCORDINGLY, IT IS HEREBY STIPULATED by and between Plaintiff and
10   Defendant that Defendant Yelp, Inc. shall have up to and including December 26, 2018 to
11   respond to the Complaint.
12
13   Dated: November 16, 2018               ONE LLP
14
15                                          By: /s/Peter R. Afrasiabi
16                                              Peter R. Afrasiabi
                                                Attorneys for Plaintiff
17                                              MICHAEL STILKEY
18
     Dated: November 16, 2018               YELP, INC.
19
20
                                            By: /s/Aaron Schur
21
                                                Aaron Schur, Deputy General Counsel
22                                              Attorney for Defendant
23                                              Yelp, Inc.

24
25
26
27
28
                                                    1
        STIPULATION TO EXTEND TIME FOR DEFENDANT TO RESPOND TO INITIAL COMPLAINT
      Case 2:18-cv-08459-JEM Document 10 Filed 11/16/18 Page 3 of 3 Page ID #:54



 1                           ATTESTATION OF AUTHORIZATION
 2         Pursuant to Central District of California Local Rule 5-4.3.4(a)(2)(i), I hereby certify
 3   that the content of this document is acceptable to Aaron Schur, Deputy General Counsel for
 4   Defendant, and I have obtained his authorization to affix his electronic signature to this
 5   document.
 6
     Dated: November 16, 2018               ONE LLP
 7
 8
                                            By: /s/Peter R. Afrasiabi
 9
                                                Peter R. Afrasiabi
10                                              Attorneys for Plaintiff
11                                              MICHAEL STILKEY

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    2
        STIPULATION TO EXTEND TIME FOR DEFENDANT TO RESPOND TO INITIAL COMPLAINT
